DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1, and 22-23 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Jul. 2022 has been entered.

Status of Claims
	Claim 1 is amended.  Claims 2-21 are canceled.  Claims 22-23 are new.

Response to Amendment
	The amendments filed on 18 Jul. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 1 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
	In view of Applicants amendments, the objection to claim 21 because of minor informalities is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-5, 7-8, and 19 under 35 USC 103 as being unpatentable over Azad et al. (WO 2015/087239 A1; published 18 Jun. 2015), in view of Wan et al. (US 2017/0204109 A1; published 20 Jul. 2017) and Mossine et al. (Org. Lett.; published 2015) is withdrawn. 
	In view of Applicants amendments, the rejection of claims 1-5, 7-8, and 19 under 35 USC 103 as being unpatentable over Hickey et al. (EP1686119A1; published 2006), in view of Wan et al. (US 2017/0204109 A1; published 2017) and Liu et al. (J. Med. Chem.; published 14 Apr. 2016) is withdrawn.
	In view of Applicants amendments, the rejection of claim 21 under 35 USC 103 as being unpatentable over Hickey et al. (EP1686119A1; published 2006), in view of Wan et al. (US 2017/0204109 A1; published 2017) and Liu et al. (J. Med. Chem.; published 14 Apr. 2016) is withdrawn.

New Grounds of Rejection
Claim Objections
Claim 22 is objected to because of the following informalities:  a period should be placed at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickey et al. (EP 1686119 A1; published 8 Feb. 2006), in view of Preshlock et al. (Chem. Rev.; published 11 Jan. 2016; see attached 892) and Wan et al. (US 2017/0204109 A1; published 20 Jul. 2017).

	Hickey et al. teach pyrimidine-4-one derivatives as LDL-PLA2 inhibitors (see title).  Hickey et al. teach that the pyrimidinone compounds of formula (I) are inhibitors of the enzyme LpPLA2 and are useful in the treatment of atherosclerosis (see abstract).  Hickey et al. teach that the compounds of the invention are inhibitors of lipoprotein associated phospholipase A2 and as such are expected to be of use in therapy in particular primary and secondary prevention of acute coronary events for instance those caused by atherosclerosis (see [0038]-[0042]).  Hickey et al. disclose darapladib 
    PNG
    media_image1.png
    175
    339
    media_image1.png
    Greyscale
 (see [0158], ex 3(a)).  This reads on a compound of instant formula I 
    PNG
    media_image2.png
    194
    238
    media_image2.png
    Greyscale
 wherein R1=O; R2 and R3=cyclopentane; R4=-(CH2)m-C(=O)-R10, R10=-N(-R11)(-R12), R11=-(CH2)n-N(R13)2, n=2, R13=Et (C2 alkyl); R12=-(CH2)n1-Ph-Ph-CF3, n1=1; R5=-(CH2)o-Ph=X5, X5=F; and R6=lone pair.  The compound in the examples were tested as described above and had IC50 values in the range of < 0.1 nM to 10 µM (see [0178]).  
	Hickey et al. do not teach a compound of instant formula (I) wherein X is 18F,  
    PNG
    media_image3.png
    156
    193
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    181
    252
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    140
    217
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    127
    166
    media_image6.png
    Greyscale
.  Hickey et al. do not disclose a compound of formula 
    PNG
    media_image7.png
    193
    375
    media_image7.png
    Greyscale
.
	Preshlock et al. teach 18F-labeling of arenes and heteroarenes for application is positron emission tomography (see title).  Preshlock et al. teach arenes and heteroarenes remain privileged structural motif of great importance for both medicinal chemistry and for radiochemists because they are metabolically robust and do not easily undergo defluorination processes possible with alkyl fluorides.  In the context of PET imaging, in vivo defluorination should be avoided due to complications resulting from the propensity of 18F-fluorinde to accumulate within the bones (see pg. 720).  Preshlock et al. teach that the positron emitting radioisotope 18F has distinct advantages over alternative nonmetallic radioisotopes; it has a clean positron emission profile consisting of 97% positron (β+) emission and 3% electron capture with both modes of decay yielding stable oxygen-18, and its maximal positron energy of 0.63 MeV is favorable for image resolution (see pg. 720).  Preshlock et al. teach 18F-fluorination of di(hetero)aryliodonium salts.  Both electron poor and electron rich [18F]fluoroarenes can be radiosynthesized via this methodology offering an advantage over SNAr reaction.  Preshlock et al. teach the electronic bias of unsymmetrical diaryliodonium salts and the synthesis of electron rich 4-[18F]fluoroanisole and applications to PET radioligands (see Figs. 36-37, 44-47).  Preshlock et al. teach 18F-fluorination of iodonium ylides.  Spirocyclic iodonium ylides were found to give better RCYs (see pgs. 738-740; Fig. 56).  Preshlock et al. teach Cu-mediated 18F-fluorination of aryl boronate esters.  Preshlock et al. teach Cu-mediated 18F-fluorination of arylboronate esters.  The copper promoted Chan-Lam cross coupling reaction demonstrates remarkable scope in its ability to form carbon-heteroatom bonds from easy to prepare and shelf-stable aryl boronic acids and heteroatom nucleophiles (see pgs 746-747).
	Wan et al. teach compounds (see title).  Wan et al. teach compounds that inhibit Lp-PLa2 (see abstract).  Wan et al. teach isotopically labeled compounds and salts.  Examples of isotopes include 18F.  18F is useful in PET.  PET is useful in brain imaging (see [0948]).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Hickey et al. (darapladib) by substituting its Ph-F with Ph-18F as taught by Wan et al. and Preshlock et al. because it would have been expected to advantageously enable PET imaging Lp-PLA2 activity and diagnosis of Lp-PLA2 associated disorders using an advantageous positron emitting radioisotope such that the label is advantageously metabolically robust and does not undergo defluoridation processes.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Hickey et al. (darapladib) by substituting its Ph-F with Ph-X where X is 
    PNG
    media_image3.png
    156
    193
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    181
    252
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    140
    217
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    127
    166
    media_image6.png
    Greyscale
 as taught by Preshlock et al. because it would have been expected to advantageously enable 18F-fluorination using an [18F]F- source.  
	
Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickey et al. (EP 1686119 A1; published 8 Feb. 2006), in view of Wan et al. (US 2017/0204109 A1; published 20 Jul. 2017) and Zischler et al. (Chem. Eur. J.; published 2017; IDS filed on 25 Mar. 2020).

	Hickey et al. teach as discussed above.
	Hickey et al. do not disclose a compound of formula 
    PNG
    media_image7.png
    193
    375
    media_image7.png
    Greyscale
 wherein X is -18F or 
    PNG
    media_image8.png
    147
    177
    media_image8.png
    Greyscale
.
	Preshlock et al. teach as discussed above.
	Wan et al. teach as discussed above.
	Zischler et al. teach alcohol enhanced Cu-mediated radiofluorination (see title).  Zischler et al. reports the beneficial effect of primary and secondary alcohols on Cu-mediated 18F-labeling (see abstract).  Zischler et al. found that the application of primary and secondary alcohols as co-solvents substantially increase radiolabeling yields.  Consequently, this observation was used to develop a convenient procedure for Cu-mediated radiofluorination of boronic substrates (see pg. 3251).  Zischler et al. teach that 18F-incorporation yields of 90-99% were observed using nBuOH and iBuOH (see pg. 3252; table 1).  In 20-60% nBuOH in DMA, a near quantitative (>96%) formation of [18F]1 from PhBPin occurred (see pg. 3252).  Zischler et al. teach that this procedure substantially simplifies the production of [18F]fluorinated arenes by removing time consuming azeotropic drying steps.  It allows late stage access to 18F-fluorinated indoles, phenols, and anilines from unprotected precursors (see pg. 3255).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Hickey et al. (darapladib) by substituting its F with 18F or BPin as taught by Wan et al. and Zischler et al. because it would have been expected to enable PET imaging Lp-PLA2 activity and diagnosis of Lp-PLA2 associated disorders wherein BPin advantageously enable simplified radiofluorination and late stage radiofluorination.


Allowable Subject Matter
Claim 23 is allowed.


Applicants Arguments
	Applicants insist that one skilled person could not foresee prior to experimentation that compounds of the invention could be used as imaging compounds to detect the atheroma.  The prior art at the time of invention did not teach or suggest how to design and prepare radiolabeled compounds of the invention and precursors thereof.  Several publications indicated how to prepare fluorine-18 labeled compounds, the solutions provided by these publications remained unsatisfactory regarding darapladib.  The inventors have shown that preparation processes as taught by Mossine and Zischler result in RCYs of only up to 1% when preparing the [18F]darapladib envisioned, which is not enough to perform PET studies at laboratory scale.  Preparing the compound according to the invention required advanced theoretical and experimental search, and no educated guess.  
	One of ordinary skill would consider it doubtful that the process taught by Azad would lead to darapladib.  The inventors have shown in Guibbal that when DMF is used, an O-alkylated compound is obtained and not N1-alkylated compound as desired.  Wan does not provide any information about the groups of the daraplabib to be modified, nor about the atom within this groups.  Starting from darapladib in Azad, according to [0948] of Wan, there are no less than 40 possibilities for a labelled darapladib.  The compounds exemplified in Wan have no isotope at all.  Wan does not provide any particular indication as to the binding properties for a [18F]darapladib.  Mossine does not describe a method allowing the radiofluorination of complex compounds the compound of formula 3.  Mossine teaches a method applicable to simple boronic acid substrates.  Mossine does not suggest how to prepare complex fluorine-18 labeled compounds such as those in claim 1.

Applicant's arguments filed 18 Jul. 2022 have been fully considered but they are not persuasive. Hickey is being used to teach darapladib as an inhibitor of Lp-PLA2 activity.  According to Hickey, darapladib is useful in the treatment of atherosclerosis.  None of the instant claims require a method for the synthesis of darapladib and so Hickey is not being used to teach limitations for the synthesis of daraplabib.  According to Guibbal, the O-alkylated molecules did not modify Lp-PLA2 activity compared to the N1 alkylated compounds.  The darapladib in Hickey is an inhibitor of Lp-PLA2 activity and so the dapaladib in Hickey must have the same configuration as the claimed daraplabid derivatives.  Guibbal does not evidence that the process for making darapladib was not known at the time of invention.  See In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Instead, at pg. 790, Guibbal teaches that in 2004, Mullholland patented an innovative method leading to selective N1 alkylation of the thiouracil ring.  Consequently, according to Guibbal, a method for the selective N1 alkylation of precursor 4 in Guibbal was known to one or ordinary skill in the art before the effective filing date.  Regarding radiofluorination, Applicants have not provided evidence that a method for preparation of [18F]darapladib was not known to one of ordinary skill in the art before the effective filing date.  According to Preshlock, iodonium salts, iodonium ylides, and arylboronate esters enable electron rich [18F]fluoroarenes and 18F-arene PET tracers.  Instant table 2 only demonstrates enhanced copper mediated fluorination of 9.  Instant table 2 does not evidence that [18F]darapladib could not have been prepared from for example a iodonium salt precursor.  The specification states that NMP did not show any significant improvement.  Working with a mixture of NMP/n-BuOH allowed a to significantly increase 18F-darapladib up to 60%.  However, Zischler (Chem. Eur. J.; published 2017; see IDS filed on 25 Mar. 2020) teaches alcohol enhanced Cu mediated radiofluorination.  Zischler found that the application of primary and secondary alcohols as co-solvents substantially increased radiochemical yields (see pg. 3251; table 1).   In 20-60% nBuOH in DMA, a near quantitative (>96%) formation of [18F]1 from PhBPin occurred (see pg. 3252).  Instant table 2 does not contain a comparison DMA/n-BuOH.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        

/SEAN R. DONOHUE/
Examiner, Art Unit 1618